1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Applicant’s preliminary amendment of November 08, 2019 is acknowledged. It is noted that claims 1-13 are canceled. New claims 14-29 are added. 
 					Drawing 
3. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “said sealing element 16 is a … non-slotted component” in claim 25, line 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 				Claim Rejection
4.  	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	Claim 25 , line 1, it is unclear how can “said sealing element 16 is a … non-slotted component”?  as seen in Applicant ‘s fig. 1, the seal element 16 carries two cores 10; that is clearly shown that the seal element 16 has two slots to receive the two cores 10. 
 			Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6. 	Claims 14-15, 19-20, 22, 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al [US9033734].
Claim 14, Tanaka et al disclose a method for fitting a plug to a multi-core sheathed cable extending in a longitudinal direction and the multi-core sheathed cable 17 having a plurality of cores C which are surrounded by a cable sheath 17, which comprises the steps of:
applying a sealing element 25 composed of a sealing material to the plurality of cores C, wherein the sealing element having an individual bushing [rear potion of seal 25] through the sealing material for each of the cores;
subsequently fitting the cores C into a plug housing 13, wherein the plug housing 13 having a receptacle formed therein on a rear-side end and the sealing element 25 is pushed into the receptacle and, to this end, is moved along the cores C, so that the sealing element 25 is situated in the receptacle in a sealing manner; and
applying a sealing-off sheathing 16 extending from the rear-side end of the plug housing to the cable sheath 17.

Claim 19, Tanaka et al disclose the method according to claim 14, wherein the sealing element is a prefabricated component [a prefabricated section ready for quick assembly] which is pushed onto the cores.
Claim 20, Tanaka et al disclose the method according to claim 14, which further comprises forming the sealing element to be softer than the plug housing.
Claim 22, Tanaka et al disclose an electrical plug, comprising a multi-core sheathed cable 17 extending in a longitudinal direction  and having a plurality of cores C surrounded by a cable sheath 16;
a plug housing 13 having a rear-side end [of 37] with a receptacle [opening adjacent 37] formed therein, said cores C being inserted into said plug housing 13 through said receptacle;
 	contact elements 19 each having an end side fitted to one of said cores C and disposed in said plug housing 13;
a sealing-off sheathing 29 extending from said rear-side end of said plug housing 13 to said cable sheath 17; and
an integral sealing element 25 composed of a sealing material is disposed in said receptacle [opening adjacent 37], wherein said cores C are individually guided through said sealing material.

    PNG
    media_image1.png
    306
    769
    media_image1.png
    Greyscale


 	Claim 25, Tanaka et al disclose the plug according to claim 22, wherein said sealing element is a solid, integral and non-slotted component.
 	Claim 27, Tanaka et al disclose the plug according to claim 22, wherein said multi-core sheathed cable is [at least) a twin-core sheathed cable with two of said cores.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
8.	Claims 16-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al [US9033734] in view of Haller et al [US20050042922].
	Claims 16-17 and 26, Tanaka et al disclose said sealing-off sheathing 29 rests on said sealing element 25 and exerts a force component on said sealing element 25 in the longitudinal direction.  Tanaka et al disclose the invention generally all as claimed, but does not show said sealing-off sheathing being configured as a cast or injection-molded component. However, Haller et al teaches sealing-off sheathing is configured as a cast or injection-molded component [page 2, claim 5]. It would have been obvious to one having ordinary skill at the time the invention was made to modify the sealing-off sheathing of Tanaka et al by providing a cast or injection-molded component on the sheathing as taught by Haller et al for securing the housing onto the cable.
s 18, 21, 23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al [US9033734].
Claims 18, 21. 23 and 28,  Tanaka et al disclose the invention generally all as claimed, but does not show said sealing element being taper [for claim 21] or tapers conically [for claims 18 and 28] in the longitudinal direction.  It would have been obvious to one having ordinary skill at the time the invention was made to modify the shape of the sealing element of Tanaka et al by having a tape shape or a conical tape shape on the sealing element for easily insert the sealing element into the plug housing; since such a modification would have involved a mere change in the size of a component; a change in size is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 29,  Tanaka et al disclose the invention generally all as claimed, but does not show said lateral surface of said sealing element being entirely in a smooth manner and without encircling ribs or grooves. It would have been obvious to one having ordinary skill at the time the invention was made to modify the shape of the sealing element of Tanaka et al by having a entirely smooth without encircling ribs or grooves on the lateral surface of said sealing element for quickly inserting into the seal into the housing; since the examiner takes official Notice of the equivalence of a entirely smooth sealing element and encircling ribs or grooves sealing element for their use in the electrical connector art would be within the level of ordinary skill in the art for the purpose of intended use. 
 					Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831